Citation Nr: 0408991	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-20 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Evaluation of degenerative disc disease, with spondylosis, 
of the lumbar spine in excess of 20 percent disabling.  

2.	Evaluation of spondylosis of the thoracic spine in excess 
of 10 percent disabling.  

3.	Evaluation of degenerative disc disease, with spondylosis, 
of the cervical spine in excess of 10 percent disabling.  

4.	Evaluation of a left shoulder disorder in excess of 10 
percent disabling.  

5.	Evaluation of a right shoulder disorder in excess of 10 
percent disabling.  

6.	Evaluation of patella femoral syndrome of the right knee, 
evaluated as 10 percent disabling.  

7.	Evaluation of patella femoral syndrome of the left knee, 
evaluated as 10 percent disabling.  

8.	Evaluation of varicose veins of the right leg, evaluated 
as 10 percent disabling.  

9.	Evaluation of varicose veins of the left leg, evaluated as 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over thirty years until 
his retirement in February 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision of the Winston-Salem, 
Regional Office of the Department of Veterans Affairs (VA), 
which granted service connection for the disabilities at 
issue, the initial ratings of which were appealed by the 
veteran.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
case was transferred to the VA regional office in St. 
Petersburg, Florida (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

While the Winston-Salem Regional office did provide a short 
summary of the VCAA in the statement of the case furnished in 
November 2002, this did not provide the veteran with 
notification of the information and medical evidence 
necessary to substantiate this claim.  The information was 
also not provided in a letter issued by the RO in June 2003 
or in the supplemental statement of the case furnished by the 
RO in July 2003.  The Board believes this lack of 
notification is the result of the transfer of the case from 
North Carolina to Florida, nevertheless, the information must 
be provided.  Quartuccio v. Principi 16 Vet. App. 183 (2002).  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159(b) (2003).

2.  Thereafter, the RO should re-adjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




